Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-20-00237-CV

     IN THE ESTATE OF R. HOHMANN a/k/a Raymond Charles Hohmann, Deceased

                      From the County Court, Gillespie County, Texas
                                  Trial Court No. 10535
                     Honorable Polly Jackson Spencer, Judge Presiding

   BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. We order appellant to pay the costs of this appeal.

      SIGNED November 25, 2020.


                                             _____________________________
                                             Liza A. Rodriguez, Justice